Order entered October 29, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01141-CV

                        IN THE INTEREST OF M.J.K., A CHILD

                     On Appeal from the 469th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 469-55553-2009

                                        ORDER
              Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      We DENY appellant’s Motion to Abate Provisions of Final Order and Motion to Give

Appeal Precedence.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE